UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4040



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LARRY DUNLAP FRAZIER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00087-RJC-l)


Submitted:   October 22, 2008            Decided:   November 19, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, Adam
Morris, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Dunlap Frazier was convicted pursuant to a written

plea agreement of one count of conspiracy to possess with intent to

distribute cocaine and cocaine base, in violation of 21 U.S.C.A.

§§ 841(a)(1), (b)(1), and 846 (West 1999 & Supp. 2008).                  In his

plea agreement and at the Rule 11 hearing, Frazier agreed that 3.5

kilograms of cocaine were attributable to him, that he understood

he could be sentenced to between five and forty years in prison,

that the court could consider relevant conduct in fashioning a

sentence,   and   that   any   estimate   of   sentence     from   any   source

including defense counsel was a prediction rather than a promise.

The court found Frazier’s plea voluntarily and knowingly made.

Frazier was sentenced to 188 months in prison, the bottom of the

applicable advisory guidelines range.

            Frazier   appeals,   contending    that   the    district     court

abused its discretion in denying his motions seeking withdrawal of

retained counsel and appointment of new counsel.1                  Finding no

error, we affirm.

            Whether a motion for substitution of counsel should be

granted is within a trial court’s discretion.             United States v.

Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir. 1994).                 An indigent

defendant has no right to a particular attorney and can demand new



     1
      Frazier is represented on appeal by replacement, appointed
counsel.

                                     2
counsel only for good cause.    See United States v. Gallop, 838 F.2d

105, 108 (4th Cir. 1988).      Further, a defendant does not have an

absolute right to substitution of counsel.         United States v.

Mullen, 32 F.3d 891, 895 (4th Cir. 1994).      In evaluating whether

the trial court abused its discretion in denying a motion to

withdraw, this court must consider: (1) the timeliness of the

motion; (2) the adequacy of the court’s inquiry; and (3) whether

the attorney/client conflict was so great that it resulted in total

lack of communication, preventing an adequate defense.2       United

States v. Reevey, 364 F.3d 151, 156-57 (4th Cir. 2004).

          We conclude that the district court did not abuse its

discretion in denying Frazier’s motions seeking retained counsel’s

withdrawal and appointment of new counsel.     We first consider the

timeliness factor.   While Frazier filed at least three motions

seeking appointment of new counsel, the earliest of these motions

was not filed until eight months after entry of his guilty plea.

The complaints about counsel coincided with Frazier’s desire to be

released on bond after pleading guilty but prior to sentencing and

counsel’s failure to vigorously argue for bond.    Counsel cannot be

faulted for failing to file such frivolous a motion.        Further,

Frazier’s complaints about counsel’s conduct before the guilty plea

were untimely, as they certainly were known to Frazier at the time


     2
      This court applies the same test when reviewing both motions
to withdraw as counsel and motions for substitution of counsel.
See United States v. Johnson, 114 F.3d 435, 442 (4th Cir. 1997).

                                   3
of   the   plea.       Frazier’s       general    complaints       about    lack      of

communication with counsel during the period between the guilty

plea and sentencing were, however, timely.

            Our next consideration is the adequacy of the district

court’s inquiry into the motion for new counsel.                        The district

court considered and rejected the motions in two orders and again

after lengthy consideration at sentencing.                 The court thoroughly

examined Frazier’s reasons for desiring new counsel.                     In addition

to complaints that counsel coerced his guilty plea, promised him a

shorter    sentence,      and    failed   to    communicate      with    him    before

sentencing, Frazier argued that counsel made a racially insensitive

comment.    The court accepted counsel’s explanation that Frazier

refused to see him when he sought to visit Frazier, so he was

forced to lay out his sentencing strategy by letter.                 The court was

troubled    by   the   racially        insensitive      comment,    which      counsel

essentially acknowledged, but found it did not cause a total

breakdown in the attorney/client relationship.                     The court found

Frazier’s contentions about his guilty plea foreclosed by the plea

agreement and the Rule 11 hearing.                Thus, we conclude that the

district court conducted a thorough inquiry in arriving at this

decision to deny the motion for substitution.

            Our third inquiry focuses on whether the conflict between

counsel    and   client    was    so    great    that   the    resulting       lack   of

communication prevented an adequate defense.                  Johnson, 114 F.3d at


                                          4
443. To the extent Frazier disagrees with counsel’s trial strategy

and tactics, such a disagreement does not constitute a breakdown in

communications sufficient to warrant new appointed counsel. Id. at

443-44.     The record does not reflect that the conflict between

Frazier and counsel resulted in a “total lack of communication.”

             Against these considerations, we must weigh the district

court’s    “interest   in    the   orderly    administration   of   justice.”

Reevey, 364 F.3d at 157.      Here, the district court ensured that the

sentencing proceeded, but that Frazier had every opportunity to

raise issues with the court and that competent and prepared counsel

was at hand.      Counsel in fact, raised several issues with the

court.     The court also considered many previously-filed objections

to   the    presentence     report.     Therefore,    the   district   court

meticulously protected Frazier’s rights in imposing sentence, and

Frazier does not challenge the reasoning behind his sentence on

appeal.     We conclude that the district court did not abuse its

discretion in denying Frazier’s motions seeking withdrawal of

counsel and appointment of new counsel.

             Accordingly, we affirm Frazier’s conviction and sentence.

Because Frazier is represented by counsel, we deny his motion to

file a pro se, supplemental brief.           We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                       5
the materials before the court and argument would not aid the

decisional process.

                                                     AFFIRMED




                              6